Wright, C. J.
The motion to suppress was improperly sustained. Where the witness .resides within this state, but in a different county from the place of trial, his deposition may be taken either upon notice or written interrogatories. If he resides without the state, a commission should issue to the officer or commissioner taking the same, If within, the county where the trial is to take place, then no such commission is necessary. . If within the state, but in a different county, then the party may pursue either of the two methods. Code, sections 2445-6-7, 2453.